Citation Nr: 0725913	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent prior to February 2, 2006, and from April 1, 2006, 
for post-operative residuals of a medial meniscus tear of the 
right knee.

2.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 RO decision.  The veteran had a 
hearing before the Board in April 2007 and the transcript is 
of record.

During the pendency of this appeal a January 2005 rating 
decision granted the veteran a temporary total disability 
rating for his right knee condition, effective February 2, 
2006, to March 31, 2006, based on surgical treatment 
necessitating convalescent.  The rating decision assigned a 
10 percent evaluation, effective April 1, 2006.  The 
subsequent rating decision did not award the veteran the 
maximum available benefit, with the exception of the time 
period from February 2, 2006 to March 31, 2006, and therefore 
it does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly, with the exception of the time 
period where the veteran was assigned a 100 percent 
disability rating for his right knee, the issue is still 
properly before the Board here and the issue has been 
appropriately rephrased above.

During the veteran's hearing, he testified that his tinnitus 
interfered with his ability to accurately participate in the 
October 2004 audiological examination for his hearing loss.  
It appears the veteran was raising a claim of entitlement to 
service connection for tinnitus.  This claim was previously 
decided and denied in a January 1997 rating decision.  The 
issue of whether a claim of entitlement to service connection 
for tinnitus may be reopened is REFERRED to the RO for proper 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA, in 
part, requires VA to adequately identify the evidence 
necessary to substantiate the claim, the evidence presently 
of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the veteran underwent VA examinations for his 
right knee and hearing loss in October 2004, nearly three 
years ago.  Since that time, medical records indicate the 
veteran underwent right knee surgery in February 2006.  The 
veteran also testified at his Board hearing that both 
conditions worsened considerably since his last examinations.  
He also testified that he felt the October 2004 audiological 
examination was not adequate because his tinnitus interfered 
with his ability to participate effectively in the testing.  

A July 2005 statement submitted by the veteran indicates 
private treatment for his hearing loss not currently of 
record.  It is also not clear if all private treatment 
records associated with the veteran's right knee condition, 
to include those associated with his 2006 right knee surgery, 
have been obtained.  

For all these reasons, new VA examinations are indicated.  
The RO should also make an effort to obtain any and all 
identified VA and private medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment for right knee and hearing 
problems from the VA Medical Center in 
Central Arkansas from November 2005 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any and 
all private doctors for treatment for his 
hearing loss and/or right knee, to include 
Dr. Sloan and Dr. Schock.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  After the above records are obtained, 
to the extent available, schedule the 
veteran for audiological and orthopedic 
examinations for his hearing loss and 
right knee condition respectively to 
ascertain the current severity of his 
conditions.  The examiner should review 
pertinent documents in the claims folder 
and provide a complete rationale for any 
opinion given without resorting to 
speculation. 

4.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

